Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 8, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  145142(59)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 145142
  v                                                                 COA: 302335
                                                                    Oakland CC: 2008-221029-FH
  BRIAN JAMES VEILLEUX,
             Defendant-Appellant.
  ______________________________________


         On order of the Chief Justice, the motion by plaintiff-appellee for extension to
  October 10, 2012 of the time for filing their brief and appendix is considered and it is
  granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 8, 2012                    _________________________________________
                                                                               Clerk